FILED
                            NOT FOR PUBLICATION                                 JUL 23 2014

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10070

              Plaintiff-Appellee,                D.C. No. 4:12-cr-01587-DCB

  v.
                                                 MEMORANDUM*
DENIS JOEL CALIX-GONZALEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Daniel L. Hovland, District Judge, Presiding

                       Argued and Submitted July 11, 2014
                            San Francisco, California

Before: N.R. SMITH and CHRISTEN, Circuit Judges, and PIERSOL, Senior
District Judge.**

       Denis Joel Calix-Gonzalez appeals from the 70-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation in violation


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
of 8 U.S.C. § 1326(a), with a sentencing enhancement under 8 U.S.C. § 1326(b). We

have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

      Calix contends that the appeal waiver in his plea agreement is unenforceable.

After careful de novo review, we enforce the appeal waiver. See United States v.

Shimoda, 334 F.3d 846, 848 (9th Cir. 2003) (whether an appellant has waived his right

to appeal is a question of law that we review de novo).

      A defendant's waiver of his appellate rights is enforceable if the language of the

waiver encompasses his right to appeal on the grounds raised, and if the waiver was

knowingly and voluntarily made. See United States v. Baramdyka, 95 F.3d 840, 843

(9th Cir. 1996). We are satisfied that Calix’s argument on appeal falls within the

scope of the waiver and that Calix entered into both the plea agreement and the appeal

waiver knowingly and voluntarily, as demonstrated by the express language of the

plea agreement waiving his right to appeal any aspect of his sentence, and by the

transcript of the change of plea hearing showing that the court complied with Federal

Rule of Criminal Procedure 11, including an admonishment regarding the appeal

waiver.

      A portion of the district court’s comments made at the sentencing hearing

explaining his right to appeal are ambivalent but, contrary to Calix’s contention, do




                                          2
not invalidate the appeal waiver. See United States v. Aguilar-Muniz, 156 F.3d 974,

977 (9th Cir. 1998). We therefore enforce the waiver and dismiss the appeal.

      DISMISSED.




                                        3